DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 6, 7, 10, 13 and 17 are objected to because of the following informalities:
In claim 6 lines 2, the occurrence of “PDSCH” should be amended to ----“the PDSCH”---
In claim 7 lines 2, the occurrence of “PDSCH” should be amended to ----“the PDSCH”---
In claim 10 lines 3, the occurrence of “the at least one entry” should be amended to ----“at least one entry”---
In claim 13 lines 10, the occurrence of “PDSCH” should be amended to ----“the PDSCH”---
In claim 17 lines 2, the occurrence of “PDSCH” should be amended to ----“the PDSCH”---
Appropriate correction is required.
		 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of Patent No. (US 10,820,269 B2) in view of Moon et al. [hereinafter as Moon] U.S Pub 2020/0344034 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A method for a base station, comprising: configuring a UE (User Equipment) with a time domain resource allocation table for PDSCH (Physical Down-link Shared Channel); transmitting an indication of a first time duration to inform the UE that a third time duration between starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration, wherein at least one entry in the time domain resource allocation table is associated with a second time duration and the first time duration is longer than the second time duration; and prohibiting from scheduling the UE with the at least one entry.
	The patent application does not disclose A method for a base station, comprising: configuring a User Equipment (UE) with a time domain resource allocation table for Physical Downlink Shared Channel (PDSCH); transmitting an indication of at least a first time duration, a second time duration, and a third time duration; and
informing the UE that the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration.
	However, Moon discloses informing the UE that the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration (Fig.10 [0200]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include informing the UE that the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration as taught by Moon is to be added in the patent application.
	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term "at least one entry in the time domain resource allocation table is associated with a second time duration and the first time duration is longer than the second time duration; and prohibiting from scheduling the UE with the at least one entry    …” from claim 1 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 13, the claim 13 of patent application discloses A method for a UE (User Equipment), comprising: receiving a configuration of a time domain resource allocation table for PDSCH (Physical Downlink Shared Channel); receiving an indication of a first time duration indicating that a third time duration between starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration, wherein at least one entry in the time domain resource allocation table is associated with a second time duration and the first time duration is longer than the second time duration; and determining an earliest starting symbol of a time domain resource allocation indicated by DCI (Downlink Control Information) based on the first time duration, wherein the at least one entry allocates PDSCH starts before the earliest starting symbol.   
	The patent application does not disclose A method for a User Equipment (UE), comprising: receiving a configuration of a time domain resource allocation table for Physical Downlink Shared Channel (PDSCH); receiving an indication of at least a first time duration, a second time duration, and a third time duration, wherein the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration; and determining an earliest starting symbol of a time domain resource allocation indicated by Downlink Control Information (DCI) based on the first time duration, wherein at least one entry associated with the second time duration allocates PDSCH starts before the earliest starting symbol.
	However, Moon discloses the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration (Fig.10 [0200]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration as taught by Moon is to be added in the patent application.
	Applicant's claim 13 merely broaden the scope of patent application claim 13 by eliminating the term "at least one entry in the time domain resource allocation table is associated with a second time duration and the first time duration is longer than the second time duration” from claim 13 from patent application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (provisional application No. 62/618477 filed on 01/17/2018 and provisional application No. 62/617106 filed on 01/12/2018 and provisional application No. 62/620185 filed on 01/22/2018) [hereinafter as Chatterjee], U.S Pub 2019/0149365 A1 in view of Moon et al. [hereinafter as Moon] U.S Pub 2020/0344034 A1.
Regarding claim 1, Chatterjee discloses wherein a method for a base station (provisional application No. 62/618477, Fig.XQ page 5 lines 6-27, a base station (E-UTRAN XQ10)), comprising:
configuring a User Equipment (UE) with a time domain resource allocation table for
Physical Downlink Shared Channel (PDSCH) (provisional application No. 62/618477, Fig. XQ Fig. XZ page 5 lines 6-27, the base station (E-UTRAN XQ10) is configuring the UE (XQ01) with the rows of time domain resource allocation table for physical downlink shared channel (PDSCH) by using higher layers RRC signaling);
transmitting an indication of at least a first time duration, a second time duration, and a third time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-26, the base station (E-UTRAN XQ10) is transmitting the starting symbols of PDSCH (i.e., an indication of a first time duration) at least one entry in the time domain resource allocation table associating the symbol index of the CORESET (i.e., second time duration and a third time duration)).
	However, Chatterjee does not explicitly disclose wherein informing the UE that the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration.
	In the same field of endeavor, Moon teaches wherein informing the UE that the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration (Fig.10 [0200], instructing the terminal that the transmission and reception starting point of the PDSCH and the data channel scheduled by the DCI T3 is equal to or greater than ‘T1+T2’ that is not smaller than the first time duration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chatterjee to incorporate the teaching of Moon in order to improve the performance of the communication system.		                                 	                                        	It would have been beneficial to use the base station which schedules the data channel so that the terminal can acquire T1 and T2 when instructing the bandwidth part switching. When a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception starting point (e.g., reception stating point of the POSCH or transmission starting point of the PUSCH) of the data channel scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than 'T1+ T2' as taught by Moon to have incorporated in the system of Chatterjee to provide for supporting an initial access in a communication system. (Moon, Fig.1 [0004] lines 1-8 and Fig.10 [0200] lines 1-20)

Regarding claim 2, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses receiving a preferred value of the first time duration from the UE (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-38, receiving a preferred start and length values (SLIV) of the first time duration from the UE).

Regarding claim 3, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration informs the UE of an earliest starting symbol of the time domain resource allocation indicated by the DCI (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-25, the first time duration of PDSCH informs starting symbol of a time domain resource allocation indicated by DCI (Downlink Control Information) for mini-slot operation).

Regarding claim 4, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to finish DCI reception or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, the first time duration of PDSCH is determined according to time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the first time duration is determined according to time required for the UE to finish DCI reception or DCI decoding (Fig.1 [0070], the first time duration is determined according to time required for the UE needs to finish DCI decoding).

Regarding claim 5, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to adjust reception bandwidth (provisional application No. 62/587524, Fig. XQ Fig. XZ page 5 lines 1-7, the first time duration is determined according to time required for the UE to adjust its reception bandwidth in different bandwidth parts BWP). Moon also teaches the first time duration is determined according to time required for the UE to adjust its reception bandwidth (Fig.1-2 [0092], the first time duration of PDSCH is determined according to time required for the UE to adjust its reception bandwidth BW).

Regarding claim 6, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to be ready for reception of PDSCH (provisional application No. 62/618477, Fig. XQ Fig. XZ page 4 lines 1-13, the first time duration is determined according to time required for the UE to be ready for reception of PDSCH set in the PDSCH mapping type). Moon also teaches the first time duration is determined according to time required for the UE to be ready for reception of PDSCH (Fig.1-2 [0112], the first time duration is determined according to time required for the UE to be ready for reception of corresponding PDSCH).

Regarding claim 7, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to prepare PDSCH reception (provisional application No. 62/618477, Fig. XQ Fig. XZ page 8 lines 1-8, the first time duration is determined according to time required for the UE to prepare set of PDSCH reception with higher layer signaling). Moon also teaches the first time duration is determined according to time required for the UE to prepare PDSCH reception (Fig.9 [0196], the first time duration is determined according to time required for the UE to prepare for reception of corresponding scheduled PDSCH).

Regarding claim 8, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is for a bandwidth part (provisional application No. 62/618477, Fig. XQ Fig. XZ page 19 lines 1-23, the first time duration is for a bandwidth part of resources).

Regarding claim 9, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses prohibiting from scheduling the UE with at least one entry associated with the second time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 1-6, prohibiting from scheduling the UE with the time domain allocation entry corresponding to PDSCH associated with the second time duration).

Regarding claim 10, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the base station transmits a signal to the UE to disable or enable restriction of the time domain resource allocation (provisional application No. 62/618477, Fig. XQ Fig. XZ page 9 lines 1-26, the base station (E-UTRAN XQ10) is transmitting a signal to the UE to (0 or 1) disable or enable restriction of the time domain resource allocation of PDSCH mapping type B), and the base station schedules the UE with the at least one entry if the restriction is disabled (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 1-16, the base station (E-UTRAN XQ10) is scheduling the UE with the entry of PDSCH scheduled if the restriction is disabled in K0 or K2 values).

Regarding claim 11, Chatterjee and Moon disclosed all the elements of claim 10 as stated above wherein Chatterjee further discloses the signal is a RRC (Radio Resource Control) signal (provisional application No. 62/618477, Fig. XQ Fig. XZ page 5 lines 6-27, the base station (E-UTRAN XQ10) is configuring the UE (XQ01) with RRC (Radio Resource Control) signaling).

Regarding claim 12, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the indication is for power saving (provisional application No. 62/618477, Fig. XQ Fig. XZ page 41 lines 1-12, an indication is for power saving (transition off) when the XT00 is RRC_Idle state).

Regarding claim 13, Chatterjee discloses wherein a method for a User Equipment (UE) ) (provisional application No. 62/618477, Fig. XQ-XZ page 5 lines 6-27, the user equipment (UE XQ01)), comprising:
receiving a configuration of a time domain resource allocation table for Physical Downlink Shared Channel (PDSCH) (provisional application No. 62/618477, Fig. XQ Fig. XZ page 5 lines 6-27, the UE (XQ01) is receiving the rows of time domain resource allocation table for physical downlink shared channel (PDSCH) by using higher layers RRC signaling);
receiving an indication of at least a first time duration, a second time duration, and a third time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-26, UE is receiving the starting symbols of PDSCH (i.e., an indication of a first time duration) at least one entry in the time domain resource allocation table associating the symbol index of the CORESET (i.e., second time duration and third duration)); and
determining an earliest starting symbol of a time domain resource allocation indicated by Downlink Control Information (DCI) based on the first time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-25, the first time duration of PDSCH informs starting symbol of a time domain resource allocation indicated by DCI (Downlink Control Information) for mini-slot operation based on the time duration of PDSCH/PUSCH transmission), wherein at least one entry associated with the second time duration allocates PDSCH starts before the earliest starting symbol (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, DCI resource allocation field associated with the second time duration allocates PDSCH starts before the earliest starting symbol).
	However, Chatterjee does not explicitly disclose wherein the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration.
	In the same field of endeavor, Moon teaches wherein the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration (Fig.10 [0200], instructing the terminal that the transmission and reception starting point of the PDSCH and the data channel scheduled by the DCI T3 is equal to or greater than ‘T1+T2’ that is not smaller than the first time duration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chatterjee to incorporate the teaching of Moon in order to improve the performance of the communication system.		                                 	                                        	It would have been beneficial to use the base station which schedules the data channel so that the terminal can acquire T1 and T2 when instructing the bandwidth part switching. When a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception starting point (e.g., reception stating point of the POSCH or transmission starting point of the PUSCH) of the data channel scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than 'T1+ T2' as taught by Moon to have incorporated in the system of Chatterjee to provide for supporting an initial access in a communication system. (Moon, Fig.1 [0004] lines 1-8 and Fig.10 [0200] lines 1-20)

Regarding claim 14, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses reporting a preferred value of the first time duration to the base station (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-38, the UE is reporting a preferred start and length values (SLIV) of the first time duration to the base station).

Regarding claim 15, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses determining whether to receive or buffer potential PDSCH based on the first time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 15 lines 1-17, the UE is determining whether to receive or buffer potential PDSCH based on the first time duration). Moon also teaches determining whether to receive or buffer potential PDSCH based on the first time duration (Fig.1-2 [0077], determining whether to receive or buffer potential PDSCH symbol based on the first time duration).

Regarding claim 16, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to finish DCI reception or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, the first time duration of PDSCH is determined according to time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the first time duration is determined according to time required for the UE to finish DCI (Downlink Control Information) reception or DCI decoding (Fig.1 [0070], the first time duration is determined according to time required for the UE needs to finish DCI (Downlink Control Information) decoding).

Regarding claim 17, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to prepare PDSCH reception (provisional application No. 62/618477, Fig. XQ Fig. XZ page 8 lines 1-8, the first time duration is determined according to time required for the UE to prepare set of PDSCH reception with higher layer signaling). Moon also teaches the first time duration is determined according to time required for the UE to prepare PDSCH reception (Fig.9 [0196], the first time duration is determined according to time required for the UE to prepare for reception of corresponding scheduled PDSCH).

Regarding claim 18, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to adjust its reception bandwidth (provisional application No. 62/587524, Fig. XQ Fig. XZ page 5 lines 1-7, the first time duration is determined according to time required for the UE to adjust its reception bandwidth in different bandwidth parts BWP). Moon also teaches the first time duration is determined according to time required for the UE to adjust its reception bandwidth (Fig.1-2 [0092], the first time duration of PDSCH is determined according to time required for the UE to adjust its reception bandwidth BW).

Regarding claim 19, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is for a bandwidth part (provisional application No. 62/618477, Fig. XQ Fig. XZ page 19 lines 1-23, the first time duration is for a bandwidth part of resources).

Regarding claim 20, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the UE receives or buffers potential PDSCH if the first time duration is shorter than a time required for the UE to finish DCI reception and/or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 15 lines 1-17, the UE receives or buffers potential PDSCH based on the first time duration and provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, if the first time duration of PDSCH is shorter than time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the UE receives or buffers potential PDSCH if the first time duration is shorter than time required for the UE to finish DCI reception and/or DCI decoding (Fig.1-2 [0077], determining whether to receive or buffer potential PDSCH symbol based on the first time duration and Fig.1 [0070], if the first time duration of PDSCH is shorter than time required for the UE needs to finish DCI (Downlink Control Information) decoding).

Regarding claim 21, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the UE does not receive or buffer potential PDSCH if the first time duration is not shorter than time required for the UE to finish DCI reception and/or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 15 lines 1-17, the UE is determining not to receive or buffer potential PDSCH based on the first time duration and provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, if the first time duration of PDSCH is not shorter than time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the UE does not receive or buffer potential PDSCH if the first time duration is not shorter than time required for the UE to finish DCI reception and/or DCI decoding (Fig.1-2 [0077], determining whether to receive or buffer potential PDSCH symbol based on the first time duration and Fig.1 [0070], if the first time duration of PDSCH is not shorter than time required for the UE needs to finish DCI (Downlink Control Information) decoding).

Regarding claim 22, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the UE receives a signal from a base station to disable or enable restriction of the time domain resource allocation (provisional application No. 62/618477, Fig. XQ Fig. XZ page 9 lines 1-26, the UE is receiving a signal from the base station (E-UTRAN XQ10) to (0 or 1) disable or enable restriction of the time domain resource allocation of PDSCH mapping type B), and the UE receives a scheduling with the at least one entry if restriction is disabled (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 1-16, the UE receives a scheduling with the entry of PDSCH scheduled if the restriction is disabled in K0 or K2 values).

Regarding claim 23, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the indication is for power saving (provisional application No. 62/618477, Fig. XQ Fig. XZ page 41 lines 1-12, an indication is for power saving (transition off) when the XT00 is RRC_Idle state).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al. (Pub. No.: US 2017/0127414 A1) teaches Method and Apparatus for Performing Blind Detection in Wireless Communication System.

Kim et al. (Pub. No.: US 2017/0079022 A1) teaches Method of Allocating a Resource in a Wireless Communication System and Device for Same.

Islam et al. (Pub. No.: US 2017/0289966 A1) teaches Indicating Start and Stop Symbols of PDSCH and PUSCH through PDCCH.

Baldemair et al. (Pub. No.: US 2019/0159213 A1) teaches Selection of Time-Domain Resource Allocation Tables.

Xu et al. (U.S Patent No.: US 9456393 B2) teaches Method and Apparatus for Notifying Starting Symbol of Physical Downlink Shared Channel.

Kim et al. (Pub. No.: US 2019/0141733 A1) teaches Downlink Signal Receiving Method and User Equipment, and Downlink Signal Transmission Method and Base Station.

Guo (Pub. No.: US 2018/0343653 A1) teaches Method and Apparatus for Beam Indication in Next Generation Wireless Systems.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414